SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

624
CA 13-00018
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


CHASTITY N. PRESNELL, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

NEW YORK CENTRAL MUTUAL INSURANCE COMPANY,
DEFENDANT-APPELLANT.


BAXTER SMITH & SHAPIRO, P.C., WEST SENECA (LOUIS B. DINGELDEY, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CELLINO & BARNES, P.C., BUFFALO (ELLEN B. STURM OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Matthew J. Murphy, III, A.J.), entered April 4, 2012. The order
denied the motion of defendant to dismiss plaintiff’s breach of
contract claim.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court